 

LOAN AGREEMENT

 

THIS AGREEMENT is entered into as of June 8, 2012, by Palmer-Mapletree LLC, a
Delaware limited liability company with its principal place of business at 9
East 40th Street, Suite 900, New York, New York ("Borrower") and Country Bank
for Savings, with its main office presently located at 75 Main Street, Ware,
Massachusetts ("Lender").

 

IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, Borrower and Lender agree as follows:

 

ARTICLE I - LOANS

 

Section 1.1 Notes. Subject to the terms and conditions of this Agreement and
that certain Commercial Note of even date herewith issued by Borrower to Lender
in the principal amount of FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($500,000.00) (the “Commercial Note”) and a Demand Revolving Line of Credit Note
in the maximum amount of FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($500,000.00)
(the “Demand Note”), Lender hereby agrees to lend to Borrower and Borrower
hereby agrees to borrow from Lender, the aggregate amount not to exceed ONE
MILLION AND 00/100 DOLLARS ($1,000,000.00) (the "Loans"), and in consideration
therefor, Borrower agrees to pay interest to Lender as set forth in the
Commercial Note and the Demand Note (the “Notes”).

 

Section 1.2 Security. Borrower has entered into that certain Mortgage and
Security Agreement (the "Mortgage"); that certain Collateral Assignment of Rents
and Leases (the "Assignment"), both of even date herewith, with respect to the
property known as 20 Wilbraham Street, Palmer, Massachusetts described in
Exhibit A attached hereto (the "Property”), which Mortgage and Assignment
secures the Loans and the Obligations as defined in the Mortgage and the
Assignment.

 

ARTICLE II - REPRESENTATIONS AND WARRANTIES

 

Section 2.1 Representations and Warranties. To induce Lender to make the Loans
and enter into this Agreement, Borrower makes the representations and warranties
set forth in this Section 2.1. Where representations and warranties are made in
or pursuant to this Agreement to "Borrower's Knowledge", such representations
and warranties are made based on the actual knowledge of Borrower, after due
inquiry (a) of each of the principals of Borrower identified on Exhibit B (the
"Principals"), each of the representatives of the Principals identified on
Exhibit B, and any attorneys representing Borrower or any of the Principals in
connection with the transactions contemplated hereby, and (b) into all
information contained in documents under the control of any of the foregoing.

 



1

 

 

Section 2.1.1 Principals. No Principal has ever been convicted of any crime
(other than moving vehicle violations for which the only consequence is payment
of a fine or penalty of less than $1,000.00) or ever made an assignment for the
benefit of his creditors, filed a voluntary petition (or has been subject to an
involuntary petition) under Title 11 of the United States Code, filed any
petition or answer seeking, consenting to or acquiescing in any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the federal bankruptcy code or any other bankruptcy or insolvency
statute or law, sought or consented to or acquiesced in the appointment of any
trustee, receiver, custodian, assignee, sequestrator, liquidator or other
similar official of any Principal or of all or any substantial part of any of
the assets or properties of any of them.

 

Section 2.1.2 Borrower. Borrower is a limited liability company duly and validly
organized and existing under the laws of the State of Delaware and is duly
registered within the Commonwealth of Massachusetts as a foreign limited
liability company, has all requisite power and authority to enter into and to
perform all of its duties and obligations under this Agreement and all the other
loan documents (any and all loan documents by the Borrower are collectively
referred to as the “Loan Documents”) and has made all necessary filings relating
to its existence or doing business and is qualified or registered to do business
in every state in which its maintenance of an office or conduct of business
requires such qualification. This Agreement and all of the other Loan Documents
have been duly authorized, executed and delivered by Borrower and all consents
for this transaction, which consents are required under the organizational
documents of Borrower or by any agreement or contract by which Borrower is bound
or by law, have been obtained; this Agreement and all of the other Loan
Documents to which Borrower is a party are the legal, valid and binding
obligations of Borrower, enforceable in accordance with their terms, subject to
bankruptcy and other generally applicable laws limiting creditors' rights, and
do not violate any provisions of any agreement, law or judicial or other
governmental order to which Borrower is a party or to which Borrower is subject;
Borrower has no assets other than the Property or such other assets which have
been disclosed in writing to the Lender; Borrower has never made an assignment
for the benefit of its creditors, filed a voluntary petition (or has been
subject to an involuntary petition) under Title 11 of the United States Code,
filed any petition or answer seeking, consenting to or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the federal bankruptcy code or any other bankruptcy or
insolvency statute or law, sought or consented to or acquiesced in the
appointment of any trustee, receiver, custodian, assignee, sequestrator,
liquidator or other similar official of Borrower or of all or any substantial
part of any of its assets or properties.

 

Section 2.1.3 Officers. The sole Managers of the Borrower are Nickolas W.
Jekogian and Alexander Ludwig. Borrower has delivered to Lender true, complete
and accurate copies of all organizational documents of the Borrower and all
amendments thereto, including the Operating Agreement dated as of the date
hereof (the " Agreement"); the Agreement have not been terminated, modified or
amended, and is in full force and effect.

 



2

 

 

Section 2.1.4 Property Ownership. Borrower has good, clear, record and
marketable title to the Property described in Exhibit A. The Property is subject
only to the permitted exceptions (the "Permitted Exceptions") described for the
Property in the title policy issued to Lender by Fidelity National Title
Insurance Company in connection with the Loans; no event has occurred since the
date as of which the Property was appraised for Lender in connection with these
Loans which event has a material adverse impact on the fair market value of such
Property.

 

Section 2.1.5 Compliance with Obligations. All consents, approvals or waivers of
any Member of Borrower, any Principal or any third party required for the
consummation of the transactions contemplated by the Loan Documents have been
obtained; neither the execution and delivery of this Agreement and the other
Loan Documents nor the performance of obligations set forth therein or the
consummation of the contemplated transactions, will (i) vest in any party any
right to exercise any election or right of purchase or (ii) constitute any
breach, violation or default under any agreement, instrument, order, rule or
regulation or other obligation or requirement to which Borrower or any of its
property or assets is a party, subject or bound; neither the execution and
delivery of this Agreement and the other Loan Documents nor the performance of
the terms thereof and consummation of the transactions provided for therein will
result in any lien or encumbrance upon any property or asset of Borrower except
as contemplated in this Agreement and the other Loan Documents.

 

Section 2.1.6 Financial Condition. The factual basis for the most recent written
appraisals prepared (or updated) and submitted to Lender by Borrower in
connection with the Loans is correct to Borrower's Knowledge; all other written
statements, financial or otherwise, submitted by Borrower and each of the
Principals to Lender in connection with the transactions evidenced by the Loan
Documents and (with respect to financial information) pertaining to historical
conditions or performance as opposed to projections or forecasts are, true,
complete, and correct in all material respects; each financial statement fairly
presents the financial condition of the subject thereof and no material adverse
change has occurred since the date of such statements with respect to Borrower;
Borrower has delivered to Lender pro forma operating statements and a pro forma
balance sheet; any financial statements which are on an accrual basis contain
adequate reserves and notations for all significant accruals or contingencies
and fairly represent the financial condition of the person, entity or property
to which they pertain as of the date thereof; since the dates of any financial
statement or certification delivered to Lender, Borrower and Principals have not
experienced any material adverse change in its business, condition, assets,
operations or prospects, and no event has occurred that might have such an
effect; and there are no material liabilities, contingent or otherwise, or any
material unrealized or anticipated losses from unfavorable commitments, or any
adverse changes in the position of Borrower and Principals or the Property that
have not been disclosed to Lender in writing.

 



3

 

 

Section 2.1.7 Leases and Property Agreements. Attached as Exhibit C are all of
the true and correct leases, subleases and other occupancy agreements affecting
the Property as shown on the rent roll on Exhibit C (the “Leases”); Borrower has
delivered to Lender true and complete copies of all leases, subleases and other
occupancy agreements affecting the Property; the leases and subleases are in
full force and effect; the leases and subleases represent the entire agreements
with the tenants thereunder and there are no other agreements, oral or written,
relating to or granting any occupancy rights in or to the Property; except as
shown on Exhibit C, no tenant or subtenant is in default of any payment or other
material obligation under any of the leases or subleases; except as shown on
Exhibit C, there is no circumstance which with the passage of time or the giving
of notice, or both, would ripen into a default of any payment or other material
obligation by any tenant or subtenant, and no tenant or subtenant intends to
vacate or default; the rents set forth in the Leases are being collected on a
current basis; no tenant or subtenant has paid rent more than one (1) month in
advance (except for security deposits and last months' rents aggregating not
more than two months' rent); no renewals or extension options have been granted
to any tenant or subtenant except as set forth in the Leases; no tenant is
entitled to rental concessions or abatements except as set forth in the Leases;
there are no unsatisfied construction requirements or other pre-conditions to
the payment of full rent under the leases or subleases, and there are no
unsatisfied leasing commissions with respect to the leases or subleases; no
tenant or subtenant has been granted or is entitled to a right or option of
first refusal to purchase or acquire the Property or any portion thereof or
interest therein except as disclosed in the Leases; Borrower is not in default
under any of the leases; Borrower has not received any notice from any tenant
under any of the subleases claiming that it is in material default of its
obligations under any of the leases, which default if substantiated would
entitle such tenant to a set-off or deduction in its rent or a termination of
its lease; Borrower has entered into no other contract or agreement affecting
the Property not terminable on thirty (30) days' notice except as shown on
Exhibit D. All the contracts and agreements listed on Exhibit D (the "Property
Agreements") are in full force and effect, represent the entire agreement of the
parties thereto with respect to the Property, and are not terminable without
cause. There is no default of any payment or other obligation under the Property
Agreements by any party thereto and there is no circumstance which with the
passage of time or the giving of notice, or both, would ripen into a default of
any payment or other obligation under any of the Property Agreements by any
party thereto. Borrower has delivered true, correct and complete copies of the
Property Agreements to Lender.

 

Section 2.1.8 Improvements. There are no material structural defects in the
improvements located on the Property (the "Improvements") or in installed
systems in the Improvements and the same are in good working order; except as
disclosed on surveys, plans, or in opinions or in reports delivered by Borrower
to Lender, (i) no building or other improvement not included in any part of the
Property relies on any part of the Property to fulfill any zoning, building code
or other governmental or municipal requirements or for structural support or the
furnishing to such building or improvement of any essential building system or
utilities and (ii) no building or improvement on the Property relies on any
building, improvement or other land not included in any part of the Property to
fulfill any zoning, building code or other governmental or municipal
requirements or for structural support or the furnishing to such building or
improvement of any essential building system or utilities; the plans and surveys
delivered by Borrower to Lender are true and correct and accurately reflect the
Improvements.

 



4

 

 

Section 2.1.9 Utilities. The Property is connected to and serviced by water,
solid waste and sewage disposal, storm drainage, fuel for heating and/or air
conditioning, electricity and communication facilities which are convenient to
the Property and adequate for the current or intended use of the Property.

 

Section 2.1.10 Insurance. Borrower has delivered to Lender certified copies of
each general liability and casualty insurance policy maintained by Borrower,
together with a statement for each such policy containing a brief description of
any claims pending with respect to such policy; Borrower has delivered to Lender
certificates issued by the insurer with respect to each such insurance policy;
each of such policies is valid and in full force and effect, without any
existing default or condition or fact which, with notice or lapse of time or
both, would constitute a default; each of such policies names Lender as loss
payee or as an additional insured, as its interests may appear; except as
disclosed on such statement, there is no pending claim, action or proceeding
arising out of or based upon any of the policies identified.

 

Section 2.1.11 Compliance With Law. The use and operation of the Property is
authorized by, and in compliance with, all zoning, land-use, environmental,
building, fire, health, handicap, disability, labor and safety laws, ordinances,
rules, regulations, orders and administrative interpretations applicable to the
Property; and all licenses, permits or other approvals required for the
construction, use and occupancy of the Property have been validly issued by the
appropriate authority and are in full force and effect.

 

Section 2.1.12 Environmental Condition. Borrower has delivered to Lender true
and complete copies of all material existing site assessment reports and
certifications within its possession or control with respect to the presence or
absence of Hazardous Materials on the Property, to the best of the Borrower’s
knowledge, and after due inquiry; and except as set forth in such environmental
reports provided in writing to Lender, there are no surface or subsurface soil,
water, mineral, chemical or environmental conditions which, or which with the
passage of time will, require removal or encasement of materials or reporting to
any governmental authority or constitute a nuisance, a violation of any federal,
state or local environmental protection, maintenance, preservation or
improvement statute, regulation or ordinance or otherwise adversely affect the
use and operation of the Property; except for fuels and other materials used in
the ordinary course of construction of the Improvements, neither Borrower, nor
any Principal, any subsidiary, partner, tenant, subtenant or predecessor in
interest of any of the foregoing has ever generated, stored, handled or disposed
of any Hazardous Materials at the Property or permitted the same. There has been
no discharge, spillage, uncontrolled loss, seepage or filtration of any
Hazardous Materials at the Property, at any time, by anyone else; the Property
does not lie in a flood plain or similar zone which is subject to restrictions
on structures or use under applicable laws or regulations.

 



5

 

 

Section 2.1.13 Litigation. There is no litigation pending or, to Borrower's
Knowledge, threatened, which does or may materially affect the Borrower, any
Principal, any tenant, or the Property.

 

Section 2.1.14 Governmental Actions. There are no condemnation, zoning,
environmental or other regulatory proceedings, either instituted or planned to
be instituted, that would detrimentally affect in any material respect the use,
occupancy and operation of the Property or the value of the Property; there are
no commitments to or agreements with any federal, state or local governmental
authority or agency affecting the Property in any material respect; there are no
unpaid special assessments filed, pending or, to Borrower's Knowledge, proposed,
against the Property or any portion thereof, including, without limitation, any
street improvement or special district assessments, except as set forth in the
Permitted Exceptions, or otherwise approved by Lender; and every filing by
Borrower required to be made by any federal, state or local tax authority with
respect to any income, sales, excise or other similar tax has been timely and
completely filed and each such tax has been timely and completely paid.

 

Section 2.1.15 Commissions. Borrower has not agreed to pay any brokerage fees,
finder's fees or other fees or commissions with respect to the real estate
transaction contemplated by this Agreement, and no person is entitled, or
intends to claim that it is entitled, to receive any such fees or commissions in
connection with such transaction.

 

Section 2.1.16 Related Party Transactions. Except only as has been disclosed in
writing to the Lender, including managers or principals of Borrower, including
any Signature Community entity or related entity, Borrower neither has any
contractual relationship or arrangement with nor has made any payment to (i) any
Principal, or any Affiliate of Borrower or any Principal or (ii) any entity in
which any such Principal or Affiliate has a substantial beneficial interest.
None of those parties designated in clauses (i) and (ii) above has entered into
any transaction, arrangement or agreement with any entity in which Borrower has
a substantial beneficial interest. The term "substantial beneficial interest" as
used in this Agreement shall mean legal or equitable ownership, directly or
indirectly, by any one person or entity of more than ten percent (10%) of the
beneficial interests in an entity or by any three or more persons of twenty-five
percent (25%) or more of such beneficial interests. No loans or other advances
have been made to Borrower from any of the parties designated in clauses (i) or
(ii), or from Borrower to any such person.

 



6

 

 

Section 2.1.17 No Omissions. None of the representations or warranties in this
Agreement nor any document, statement, certificate, schedule or other
information furnished or to be furnished by Borrower or any Principal to Lender
(or to any appraiser, engineer, architect, accountant or other employee, agent
or contractor retained or employed by Lender) pursuant to this Agreement or in
connection with the Notes or the transaction contemplated herein contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements of facts contained therein not misleading.

 

Section 2.2 Liability. Claims for breaches of the representations and warranties
made in Section 2.1 shall survive the issuance of the Notes, notwithstanding any
investigation which Lender may make or be entitled to make concerning the
subject matter of any representation or warranty. In addition, Borrower agrees
to indemnify Lender against and hold Lender harmless from all losses, costs,
damages, liabilities and expenses (including without limitation reasonable
attorneys fees) caused by any breach of any representation or warranty
hereunder.

 

ARTICLE III - COVENANTS

 

Section 3.1 Operations. Borrower shall comply with the following provisions with
respect to operation of the Property.

 

Section 3.1.1 Maintenance. Borrower shall maintain and repair or cause to be
maintained and repaired the Improvements in good condition and repair, ordinary
wear and tear excepted, consistent with other comparable well maintained
buildings and improvements, and will promptly make or cause to be made any
repairs and replacements necessary to comply herewith, whether interior or
exterior, structural or non-structural, ordinary or extraordinary, and foreseen
or unforeseen. All repairs made or caused to be made by Borrower shall be of a
quality and class which will maintain the quality and standards of the
Improvements as originally constructed, as the quality thereof may be upgraded
by renovation or replacement, ordinary wear and tear excepted. Borrower shall in
any event make or cause to be made all repairs necessary to avoid any structural
damage or injury to the Improvements and to keep the Improvements (or cause the
Improvements to be kept) in a proper condition for their intended uses. All work
shall be done in a good and workmanlike manner, and in compliance with all
applicable requirements. Borrower shall constantly keep the Improvements (or
cause the Improvements to be kept) completely fitted, equipped and furnished, in
a manner consistent with the operating practices applicable to comparable
buildings and improvements.

 



7

 

 

Section 3.1.2 The Leases and Other Agreements. No lease or other agreement for
occupancy of all or part of the Property or other contract or agreement relating
to the Property or any part thereof, whether now existing or hereafter arising
(the "Leases") shall be entered into, extended, severed, terminated or otherwise
modified or amended in any material respect without the prior consent of Lender,
which may be withheld in Lender's sole discretion (unless same is on arm length
terms in which case no consent of Lender shall be required for any Leases or
amendment or termination of Leases). Borrower shall faithfully perform all of
its obligations under the Leases. Borrower shall hold all tenant security
deposits in compliance with applicable legal requirements. Borrower shall timely
comply in all material respects with all of the terms, agreements, obligations,
covenants, restrictions and warranties expressed as binding upon it under the
Leases. Borrower shall not cause or permit any act or omission to occur at the
Property if such act or omission gives rise to the right of any other party to
any such lease, contract or agreement to purchase all or any portion of the
Property. Decisions by Borrower in its capacity as landlord under the Leases to
grant or withhold its approval or consent, or to evidence its satisfaction or
dissatisfaction, whenever such approval, consent or satisfaction is required
under the Leases, or to exercise or not to exercise any option or election or
right of termination, shall require the prior consent of Lender, which consent
may be withheld in Lender's sole discretion. Promptly after execution of each
new Lease, Borrower shall provide Lender with a subordination, non-disturbance
and attornment agreement in form and content satisfactory to Lender. Borrower
shall faithfully perform all of its obligations under the Property Agreements
and any other contract or agreement relating to the Property or any part thereof
hereafter arising, and shall use best efforts to cause the other parties to such
agreements faithfully to perform their obligations thereunder. Decisions by
Borrower to grant or withhold its approval or consent, or to evidence its
satisfaction or dissatisfaction, whenever such approval, consent or satisfaction
is required under such agreements shall require the prior consent of Lender,
which consent may be withheld in Lender's sole discretion. Borrower shall not
extend, sever, terminate or otherwise modify or amend in any material respect
any of such agreements without the prior consent of Lender, which may be
withheld in Lender's sole discretion.

 

Section 3.2 Transfers.

 

Section 3.2.1 Borrower’s Legal Existence. Borrower shall at all times remain in
legal existence and duly qualified to own property and transact business in all
locations where its property is owned or its business is conducted. Borrower
shall at all times remain a single-purpose entity which shall engage in no
business other than the ownership and operation of the Property.

 

Section 3.2.2 Operating Agreement. The Borrower has delivered to the Lender its
Operating Agreement dated as of the date hereof (the “Operating Agreement”). The
Operating Agreement shall not be amended nor terminated, nor shall any provision
thereof be waived, without the prior consent of Lender. The Borrower shall at
all times remain in legal existence and duly qualified to own property and
transact business in all locations where its property is owned or its business
is conducted. There shall be no substitute or additional members of Borrower and
no transfer, pledge or issuance of direct or indirect interests in Borrower or
its members without the prior consent of Lender, which consent may be given or
withheld in Lender's sole and absolute discretion.

 



8

 

 

Section 3.3 Accounting.

 

Section 3.3.1 Financial Procedures. Borrower shall establish with Lender's
approval guidelines concerning financial operating procedures, including the
establishment and location of bank accounts, maintenance of account balances,
signatories, borrowing authorities and procedures and other similar matters.
Such guidelines may be amended from time to time by Borrower with the written
consent of Lender, which consent shall not be unreasonably withheld or delayed
and shall comport with general accounting procedures. Borrower shall comply with
such guidelines as they are in effect from time to time.

 

Section 3.3.2 Books and Records. Borrower shall keep or cause to be kept on an
accrual basis full, true and complete books of account in which shall be entered
fully and accurately all transactions of Borrower. The fiscal year of Borrower
shall be the calendar year and the Borrower's books shall be kept on that basis.
All of Borrower's books of account, an executed copy of the Operating Agreement,
a complete list of the names and addresses of its members, its income tax
returns, the tax returns of each partnership or corporation in which it holds
any interest and all contracts, files, correspondence and other books, records
and papers of Borrower and any wholly-owned subsidiary entities shall at all
times be maintained at the principal office of Borrower and shall be available
during normal business hours for the inspection and examination of Lender or its
representatives, who shall have the right to make copies thereof at its own
expense. Borrower shall promptly and fully provide all further information and
answer all inquiries which Lender may make or request from time to time.

 

Section 3.3.3 Financial Statements: During the term of the Loans, the Borrower
shall keep books of account in accordance with generally accepted accounting
principals. The Borrower shall cause to be delivered financial statements and
information as required by the Lender, in form and substance satisfactory to the
Lender, including, without limitation:

 

(a)Updated Property Summary Sheet (on Bank form), completed, signed and dated,
for any real estate in which the Borrower has an interest;

(b)Complete copies of annual federal income tax returns, signed, dated and
filed, for any corporation, realty trust and/or partnership in which the
Borrower has an interest; and

(c)Any further financial information as the Bank may require from time to time,
in its sole and exclusive discretion.

 



9

 

 

ARTICLE IV - DEFAULT AND REMEDIES

 

Section 4.1 Events of Default. Any one or more of the following acts, events or
circumstances shall constitute an Event of Default:

 

Section 4.1.1 Default Under Loan Documents. The failure to pay or perform any
amount or obligation under the Notes, the Mortgage, this Agreement or any other
of the Loan Documents.

 

Section 4.1.2 Representations and Warranties. The failure of any representation,
warranty or certification by Borrower to be true and complete in any material
respect.

 

Section 4.1.3 Transfers of Interest. The sale, encumbrance or disposition of the
Property, or the transfer of any direct or indirect interest in Borrower in
violation of this Agreement or any agreement governing or pertaining to the
Borrower.

 

Section 4.1.4 Other Defaults Under this Agreement. Any failure by Borrower to
observe or perform any obligation to be performed by it under this Agreement.

 

Section 4.1.5 Defaults Under Other Loan Documents. Any default under the Notes
or any other Loan Document.

 

Section 4.1.6 Dissolution. Any dissolution of Borrower.

 

Section 4.1.7 Defaults Under Other Agreements. Any failure by Borrower to
perform any obligation to be performed by it under any obligation or agreement
by which it is bound, or any failure by any affiliate of Borrower to perform any
obligation to be performed by it under any obligation or agreement by which it
is bound affecting the Property.

 

Section 4.1.8 Voluntary Bankruptcy. Any of the following acts or omissions by
Borrower: (i) admission in writing that it is unable to pay its debts as such
debts become due; (ii) making of an assignment for the benefit of its creditors;
(iii) filing of a voluntary petition under Title 11 of the United States Code;
(iv) filing of any petition or answer seeking, consenting to or acquiescing in
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the federal bankruptcy code or any other
bankruptcy or insolvency statute or law; (v) seeking, consenting to or
acquiescing in the appointment of any trustee, receiver, custodian, assignee,
sequestrator, liquidator or other similar official of Borrower or of all or any
substantial part of any of its assets or properties.

 



10

 

 

Section 4.1.9 Involuntary Bankruptcy. The commencement of any proceeding against
Borrower seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the present or any future
federal bankruptcy code or any other present or future applicable federal, state
or other bankruptcy or insolvency statute or law, or the appointment, without
the consent or acquiescence of the Borrower, of any trustee, receiver,
custodian, assignee, sequestrator, liquidator or other similar official of such
person or of all or any substantial portion of its properties, unless such
appointment shall not have been vacated within thirty (30) days after such
appointment or, if such appointment is stayed on appeal or otherwise, within
thirty (30) days after the expiration of any such stay.

 

Section 4.2 Remedies. If and for as long as any Event of Default exists, Lender
shall have and may exercise, without notice except as otherwise provided herein,
concurrently, successively or in such other manner as Lender may elect, all
remedies which may be available at law or in equity, including, without
limitation, those hereafter expressly enumerated in this Section 4.2. Except as
may be required by law, Lender shall not be required to accept the tender of
cure of any Event of Default after the exercise of any remedy has been
commenced.

 

Section 4.2.1 Acceleration. Lender may declare the entire principal sum of the
Notes, together with all accrued but unpaid interest and any other charges to be
due and payable immediately or at such time and under such conditions as Lender
may elect by notice to Borrower, and may exercise any or all of its remedies
under this Agreement, the Security Instruments and the other Loan Documents.

 

Section 4.2.2 Management of Property by Receiver. Lender shall have the right,
but not the obligation, to appoint a receiver to take over all or any part of
the control and management of the Property. Upon receipt of notice that Lender
elects to exercise such right, Borrower will turn over to Lender's receiver all
check books, books of account, contracts, files, records and all other papers of
Borrower, and all funds belonging to, deposited with or held by Borrower, and
the Principals of Borrower will refrain from taking any further actions with
respect to any aspect of control or management which Lender's receiver has taken
over; provided, however, that Borrower and the Principals of Borrower will
cooperate fully with Lender's receiver and will take or confirm such actions as
Lender's receiver may request, including without limitation executing any
instruments or other documents which Lender's receiver may request in the
exercise of its powers hereunder. Borrower hereby grants to Lender or any
appointed receiver the right to take any action which Borrower might take in
connection with the control or management of its business and affairs (whether
or not otherwise permitted by this Agreement), including, without limitation,
executing in the name of Borrower deeds of trust, security agreements,
assignments, assumptions, releases and other documents or instruments, whether
or not of the same kind. All expenses reasonably incurred by Lender or its
receiver in exercising the rights and powers granted by this paragraph shall be
reimbursed by Borrower upon demand.

 



11

 

 

Section 4.2.3 Specific Enforcement - Injunctions. Many of the rights of Lender
under this Agreement, whether arising from an Event of Default or otherwise,
relate to unique assets and to restrictive covenants, including the right to
preclude any Principal from taking various actions. Borrower and Lender
recognize that Lender will not obtain the full benefit of its bargain through
the receipt of money damages but must receive specific performance of the terms
of this Agreement. Accordingly, Borrower and Lender hereby express their
intention that a court award equitable relief and enforce specifically the
rights of Lender under this Agreement.

 

All rights and remedies accorded to Lender by this Agreement, by the Mortgage
and the other Loan Documents and by law are separate and cumulative and not
alternative and may be pursued separately, successively or concurrently at
Lender's sole option. All covenants hereof shall be construed as affording to
Lender rights additional to and not exclusive of the rights conferred under any
provision of any applicable state or local law.

 

ARTICLE V - ASSIGNMENT

 

Section 5.1 Lender Transfers. The Notes may be negotiated or assigned in whole
or in part by Lender from time to time. The term "Lender" as used in this
Agreement shall refer to the holder or holders of the Notes from time to time.
Lender shall have the right to assign, participate, syndicate or transfer any or
all of its investment in the Loans, including sales through one or more private
placements or publicly registered offerings. Borrower shall, without expense to
Borrower, cooperate with Lender to effect such transactions, provide such
information as may be necessary, and execute documentation as requested by
Lender in connection therewith, including amendments or restatements of the Loan
Documents so long as such amendments or restatements do not alter the essential
business terms thereof.

 

ARTICLE VI - GENERAL PROVISIONS

 

Section 6.1 Notes to Be Debt. It is expressly acknowledged and agreed that
(i) the Notes are intended to be and shall constitute indebtedness of Borrower,
(ii) the holder or holders of the Notes shall be a debt holder and
(iii) Borrower and the holder or holders of the Notes shall treat the Notes as
indebtedness on all tax returns or other reports at any time filed with the
United States Internal Revenue Service and any state or local tax authorities.
Lender shall not be a partner in or have any liability in connection with any
obligation or liability of Borrower. Proceeds from the Notes, however may be
utilized by Borrower’s affiliate company, Presidential Realty Corporation.

 



12

 

 

Section 6.2 Notices. Any notice, exercise of option or election, communication,
consent, approval, expression of satisfaction, request or other document or
demand required or permitted under this Loan Agreement shall be in writing,
shall be deemed delivered on the earlier of (a) the date received, or
(b) one (1) day after delivery to Federal Express or another guaranteed
overnight delivery service, postage prepaid, addressed as follows:

 

(i)  To Borrower:   Palmer-Mapletree LLC     c/o Alexander Ludwig, Manager     9
East 40th Street, Suite 900     New York, NY  10016             (ii)  To Lender:
  Country Bank for Savings     75 Main Street     Ware, MA 01082-2003    
Commercial Loan Department

 

Any party may, from time to time, change the address at which such written
notices or elections, communications, requests, or other documents or demands
are to be mailed, by giving the other party ten (10) days' written notice of
such changed address in the manner hereinabove provided.

 

Section 6.3 Captions. Any titles or captions contained in this Agreement are for
convenience of reference only and shall not be deemed a part of this Agreement
or play any role in the construction or interpretation hereof.

 

Section 6.4 Pronouns; Singular and Plural. The pronouns herein shall be deemed
to refer to the masculine, feminine and neuter, and all singular words shall
include the plural and vice versa, as the identification of persons, entities or
things intended to be included therein may require.

 

Section 6.5 Binding Effect. Except as otherwise herein provided, this Agreement
shall be binding upon and inure to the benefit of the parties hereto, their
heirs, executors, successors and all persons hereafter having or holding any
interest in Borrower or the Notes. Without limiting the foregoing, in the event
that Borrower should be dissolved and reconstituted one or more times in
accordance with the terms of the Operating Agreement, the term "Borrower" shall
mean and refer to Borrower as so reconstituted from time to time.

 

Section 6.6 Entire Agreement. This Agreement, including all Exhibits hereto, and
the Notes contain the entire understanding between the parties and supersede any
prior understanding and agreements between them with respect to the subject
matter hereof. There are no agreements, arrangements or understandings, oral or
written, between the parties hereto relating to the subject matter of this
Agreement which are not fully expressed in this Agreement, in the Notes or in
the ancillary documents contemplated by this Agreement.

 



13

 

 

Section 6.7 Severability. If for any reason any word, phrase or provision of
this Agreement or of the Notes or any of the other Loan Documents is held to be
invalid or unenforceable by final decree of any court of competent jurisdiction,
all other words, phrases and provisions hereof shall remain in full force and
effect, and such court shall reform such portion so as to give maximum
permissible effect to the intention of the parties as expressed therein.

 

Section 6.8 Waivers and Amendments. No waiver or consent shall be effective
under this Agreement, the Notes or any other Loan Document unless it is in
writing, unambiguous and executed by the party against which enforcement thereof
is sought. A waiver or consent shall be effective only with respect to the
specific event or circumstances for which it is given and not any subsequent
occurrence, unless otherwise expressly stated therein. This Agreement may be
amended only by a written instrument executed by Borrower and by Lender.

 

Section 6.9 CHOICE OF LAW AND FORUM. THE INTERPRETATION, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT AND OF THE NOTES SHALL BE GOVERNED IN ALL
RESPECTS BY THE LOCAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD
TO ANY CHOICE OF LAW PRINCIPLES. ANY LEGAL PROCEEDINGS COMMENCED BY LENDER OR
BORROWER ARISING OUT OF ANY OF THE TRANSACTIONS OR OBLIGATIONS CONTEMPLATED BY
THIS AGREEMENT OR THE NOTES SHALL BE BROUGHT IN THE STATE COURTS OF THE
COMMONWEALTH OF MASSACHUSETTS OR THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MASSACHUSETTS. THE LENDER AND THE BORROWER EACH IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREE TO TAKE
ANY AND ALL FUTURE ACTION NECESSARY TO SUBMIT TO SUCH JURISDICTION, (B) WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH COURTS AND (C) WAIVES ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

Section 6.10 Lender's Costs. Borrower shall reimburse Lender on demand for any
and all payments made or costs incurred in connection with the Loans, the
preparation, interpretation and enforcement of the Loan Documents, or any
refinancing occurring pursuant to this Agreement, including, without limitation,
attorneys' fees and disbursements (including such fees and disbursements
incurred in appellate, bankruptcy or insolvency proceedings), any mortgage
taxes, intangibles tax, sales tax, transfer tax, title insurance premiums,
engineering costs and financing fees and commissions. Borrower shall indemnify
Lender against any cost, claim, loss, liability, damage, or expense (including
attorneys' fees) in connection therewith. All payments and costs required to be
paid to Lender under this Section 6.10 shall bear interest at the rate of
default interest (as defined in the Notes) from the day of billing until paid.

 



14

 

 

Section 6.11 Litigation Expenses. Borrower shall indemnify Lender against any
cost, claim, loss, liability, damage or expense (including attorneys’ fees) in
connection with any litigation with any third party relating to the Loan
Documents.

 

Section 6.12 Estoppels. Within ten (10) days following a written request from
the Lender, the Borrower shall deliver to the Lender a statement as to
(a) whether this Agreement, the Notes and ancillary agreements contemplated in
this Agreement are in full force and effect and have not been amended, (b) the
unpaid balance of principal under the Notes, including the date and amount of
the last payment of any of such amounts and (c) whether there exists any Event
of Default or, any circumstance which with the giving of notice, the passage of
time or both would constitute an Event of Default.

 

Section 6.13 Exculpation of Lender. Notwithstanding anything to the contrary
contained in this Agreement or any Loan Document, neither Lender nor any
employee, agent, officer, director or shareholder of Lender shall have any
personal liability with respect to the performance by Lender of its obligations
under this Agreement, any Loan Document or the transaction evidenced thereby.
The sole recourse of Borrower (or any person or party claiming by, through or
under Borrower) shall be to Lender's interest under the Loan Documents. Neither
Borrower, nor any person claiming by, through or under Borrower, shall seek to
obtain any deficiency or any money judgment against Lender or any employee,
agent, officer, director or shareholder of Lender.

 

Section 6.14 Counterparts and Execution. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which shall constitute one (1) Agreement. The signature pages from such
counterparts may be detached from and reattached to other counterparts in order
better to evidence the execution of this Agreement by all of the parties hereto.

 

Section 6.15 Demand Note. THE BORROWER COVENANTS ACKNOWLEDGES AND AGREES that
the Demand Note shall, at all times, be due and payable ON DEMAND,
notwithstanding anything to the contrary herein or in any other document.

 



15

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
effective as of the day and year first above written.

 

Witness:   PALMER-MAPLETREE, LLC                         By: /s/ Nickolas W.
Jekogian         Nickolas W. Jekogian, Manager                 By: /s/ Alexander
Ludwig         Alexander Ludwig, Manager                                    
COUNTRY BANK FOR SAVINGS                         By: /s/ Phil B. Goncalves      
  Phil B. Goncalves, First Vice President  

 



16

 

 

 

 

 